DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1).
With regard to claim 1, Gao teaches, as taught in paragraphs 3-8 of the translation: “A charging
system for a battery-operated machine that includes a battery (it is inherent to use a charged battery to operate a battery-operated machine), the charging system comprising; a charging receptacle (protecting device in paragraph 4) disposed in the… flowpath between the battery and a power supply plug (inherent in a charging system, which is indicated in paragraph 3), the charging receptacle having a power connection (connected to the battery) and a signal connection (connected to the thermal sensor in paragraph 4) via the power connection from the power supply plug … a temperature sensor (thermal sensor in paragraph 4); and a charging controller (controller in paragraph 4) operatively coupled to the temperature sensor and the charging receptacle, the charging controller configured to: receive a temperature signal from the temperature sensor, the temperature signal indicative of a charging-receptacle temperature; and transmit, via the signal connection to the power supply plug, a control signal to adjust the electrical current supplied to the power connection”.
	Gao does not teach the charging receptacle being in the electrical current flowpath between the battery and a power supply plug.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a physically connected power supply plug and charging receptacle since doing so is well known in the art and would enable the connection to be visually verified. 
	Gao also does not teach: “a heat rejection element thermally coupled to the charging receptacle”.
In the same field of endeavor before the effective filing date of the claimed invention, Wu teaches, as taught in paragraph 102, the use of a heat sink. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wu with the invention of Gao by adding a heat rejection element to the charging receptacle in order to improve heat dissipation of the charging receptacle (Wu, paragraph 102).

With regard to claim 2, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Neither Gao nor Wu teach: “wherein the power supply plug comprises conductors having a diameter of at least 5.8 mm and the charging system is configured to receive 350kW of electrical power”. However, it would have been obvious to a person having ordinary skill in the
art before the effective filing date of the claimed invention to change the size of the conductors (electrodes in paragraph 4 of Gao) in Gao to have a diameter of at least 5.8 mm, since doing so would only involve a change in the size of the conductors and to increase the current capacity of the conductors as needs. Also, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
	Neither Gao nor Wu teach: “wherein the temperature sensor is configured to detect a heat-rejection-element temperature indicative of the charging-receptacle temperature”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of the invention of Gao as
modified by Wu by placing the sensor where the heat-rejection-element is in order to dissipate
the heat off of the sensor so the sensor does not over heat. Also, it has been held that
rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 4, Gao as modified by Wu teaches: “The charging system of claim 3”, as shown above.
Wu also teaches, as taught in paragraph 102: “wherein the heat rejection element comprises a heat sink”.
Neither Gao nor Wu teach the heat sink “disposed on a back surface of the charging receptacle that is opposite of the power supply plug”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the heat sink to be opposite the power supply plug so that the power supply plug does not interfere with the attachment of the heat sink. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 14, Gao teaches, as taught in paragraphs 3-8 of the translation: “A method of operating a charging system of a battery- operated machine that includes a battery (it is inherent to use a charged battery to operate a battery-operated machine), the charging system comprising a charging receptacle (protecting device in paragraph 4) having a power connection (connected to the battery) and a signal connection (connected to the thermal sensor in paragraph 4)… a temperature sensor (thermal sensor in paragraph 4) and a charging controller (controller in paragraph 4), the method comprising: receiving electrical power at the power connection via a power supply plug (inherent in a charging system, which is indicated in paragraph 3); providing, by the temperature sensor to the charging controller, a temperature signal indicative of a charging-receptacle temperature; and responsive to determining that the temperature signal exceeds a threshold value, the charging controller transmitting, via the signal connection, a control signal to reduce an electrical current supplied to the power connection wherein the charging receptacle is disposed in the… flowpath between the battery and the power supply plug (inherent in a charging system, which is indicated in paragraph 3)”. 
	Gao does not teach the charging receptacle being in the electrical current flowpath between the battery and a power supply plug.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a physically connected power supply plug and charging receptacle since doing so is well known in the art and would enable the connection to be visually verified. 
Gao also does not teach: “a heat rejection element thermally connected to the charging receptacle”.
In the same field of endeavor before the effective filing date of the claimed invention, Wu teaches, as taught in paragraph 102, the use of a heat sink. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wu with the invention of Gao by adding a heat rejection element to the charging receptacle in order to improve heat dissipation of the charging receptacle (Wu, paragraph 102).

With regard to claim 15, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Wu also teaches, as taught in paragraph 102: “wherein the heat rejection element comprises a heat sink”.
Neither Gao nor Wu teach the heat sink “disposed on a back surface opposite of the power supply plug, the temperature sensor is configured to detect a heat-sink temperature, and the heat-sink temperature is indicative of the charging-receptacle temperature”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the heat sink to be opposite the power supply plug so that the power supply plug does not interfere with the attachment of the heat sink and to move the temperature sensor to read the temperature at the heat sink in order read the temperature without exposing the sensor to overheating. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Linde (2019/0334140).
With regard to claim 5, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Neither Gao nor Wu teach: “wherein the heat rejection element comprises a fluid cooling system”.
In the same field of endeavor before the effective filing date of the claimed invention, Linde teaches, as taught in paragraph 12: “wherein the heat rejection element comprises a fluid cooling system”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Linde with the invention of Gao as modified by Wu in order to dissipate heat from the batteries (Linde, paragraph 12).

With regard to claim 16, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Neither Gao nor Wu teach: “the temperature sensor is configured to detect a temperature of a fluid in the fluid cooling system, and the temperature of the fluid is indicative of the charging- receptacle temperature”. However, Neither Gao nor Wu teach: “wherein the heat rejection element comprises a fluid cooling system”.
In the same field of endeavor before the effective filing date of the claimed invention, Linde teaches, as taught in paragraph 12: “wherein the heat rejection element comprises a fluid
cooling system”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Linde with the invention of Gao as modified by Wu in order to dissipate heat from the batteries (Linde, paragraph 12).
	Neither Gao nor Wu nor Linde teach: “the temperature sensor is configured to detect a temperature of a fluid in the fluid cooling system, and the temperature of the fluid is indicative of the charging- receptacle temperature”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Gao as modified by Wu and Linde so that the temperature sensor detects the temperature of the fluid in the fluid cooling system in order to detect the temperature of the charging system while preventing the temperature sensor from being exposed to overheating. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Nishimura et al. (5,714,129).
With regard to claim 6, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Gao also teaches, as taught in paragraphs 3-8 of the translation: “wherein the temperature sensor… is configured to provide the temperature signal indicative of the charging-receptacle temperature to the charging controller”.
Neither Gao nor Wu teach the temperature sensor is an infrared temperature sensor.  In the same field of endeavor before the effective filing date of the claimed invention, Nishimura teaches, as taught in column 13 lines 57-63, the use of an infrared sensor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Nishimura with the invention of Gao as modified by Wu in order to be able to get a temperature reading without making contact with the charging-receptacle.

With regard to claim 17, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Gao also teaches, as taught in paragraphs 3-8 of the translation: “wherein the temperature sensor… is configured to provide the temperature signal indicative of the charging-receptacle temperature to the charging controller”.
Neither Gao nor Wu teach the temperature sensor is an infrared temperature sensor.  
In the same field of endeavor before the effective filing date of the claimed invention, Nishimura teaches, as taught in column 13 lines 57-63, the use of an infrared sensor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Nishimura with the invention of Gao as modified by Wu in order to be able to get a temperature reading without making contact with the charging-receptacle.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al.
(CN203660014U) in view of Wu (CA2523240A1) and Peterson (3,895,283).
With regard to claim 7, Gao as modified by Wu teaches: “The charging system of claim 1”.
Neither Gao nor Wu teach: “wherein the temperature sensor is… disposed on the heat rejection element, and the temperature signal from the” temperature sensor “is indicative of the charging-receptacle temperature”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of the invention of Gao as modified by Wu by placing the sensor where the heat-rejection-element is in order to dissipate the heat off of the sensor so the sensor does not over heat. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Neither Gao nor Wu teach the sensor being a resistance temperature detector (RTD).
In the same field of endeavor, Peterson teaches, as taught in column 5 lines 14-32, the use of a resistance temperature detector. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a resistance temperature detector in order to regulate the voltage applied based on the temperature (Peterson, column 5 lines 14-32).

With regard to claim 18, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Neither Gao nor Wu teach: “wherein the temperature sensor is… disposed on the heat rejection element, and the temperature signal from the” temperature sensor “is indicative of the charging-receptacle temperature”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of the invention of Gao as modified by Wu by placing the sensor where the heat-rejection-element is in order to dissipate the heat off of the sensor so the sensor does not overheat.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Neither Gao nor Wu teach the sensor being a resistance temperature detector (RTD).
In the same field of endeavor, Peterson teaches, as taught in column 5 lines 14-32, the use of a resistance temperature detector. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a resistance temperature detector in order to regulate the voltage applied based on the temperature (Peterson, column 5 lines 14-32).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Wahlqvist et al. (2011/0148342).
With regard to claim 9, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Neither Gao nor Wu teach: “wherein the control signal to adjust the electrical current supplied to the power connection is configured to reduce the electrical current by an amount related to the amount the temperature signal exceeds a target temperature”.
In the same field of endeavor, Wahlqvist teaches, as taught in paragraph 24: “wherein the control signal to adjust the electrical current supplied to the power connection is configured to reduce the electrical current by an amount related to the amount the temperature signal exceeds a target temperature”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wahlqvist with the invention of Gao as modified by Wu in order to keep the battery from overheating (Wahlqvist, paragraph 24).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Bassler et al. (6,280,209).
With regard to claim 13, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
	Neither Gao does nor Wu teach: “wherein power conductors of the power connection are configured in relation to the signal conductors of the signal connection to reduce noise imparted on the signal connection”.
In the same field of endeavor before the effective filing date of the claimed invention, Bassler teaches, as shown in figures 9A-9B and taught in column 15 lines 30-43: “wherein power conductors PV and PG of the power connection are configured in relation to the signal conductors TPA+, TPA- of the signal connection to reduce noise imparted on the signal connection”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bassler with the invention of Bassler with the invention of Gao as modified by Wu in order to reduce noise (Bassler, column 15 lines 30-43).
Allowable Subject Matter
Claims 8, 10-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.  With regard to claim 1, Applicant argues that the references cited in the rejection do not teach that the temperature sensor is inside the receptacle, but that the heat sensor in Gao is in the battery.  The Examiner respectfully disagrees, since the battery is in the receptacle, as stated in the rejection, the temperature of the battery would be indicative of a temperature in the receptacle.  The Applicant further argues that no adjustment is made to the electrical current supplied.  The Examiner respectfully disagrees, because turning off the current at a high temperature is adjusting the current.  The claim language does not specify how the electrical current is adjusted, so turning the current on and off meets this limitation.  The Applicant further argues that the power supply plug is not inherent in all charging systems because wireless charging systems have no such plugs.  The Examiner respectfully disagrees, as wireless connectors require a wireless plug transmitting power to a wireless receptacle.  However, the added limitations of the charging receptacle being in a current path between the battery and the power supply plug requires a physical connection, and this amendment is addressed in the above rejection.  The Applicant further argues that the heat rejection element of Wu is used to dissipate heat from a battery and not a connector.  The Examiner respectfully disagrees, as the Examiner used Wu only for teaching that  heat rejection elements are known and therefor obvious to implement anywhere that excess heat may be generated.  With regard to claims 3 and 15 that it would not have been obvious to rearrange the parts so that the sensor is where the heat-rejection-element is because this would result in an incorrect reading of the battery temperature.  The Examiner respectfully disagrees, as the presence of the heat sink could be taken into account when setting the temperature limits and would still enable the sensor to be protected from overheating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831